DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III  in the reply filed on 2/9/2022 is acknowledged. Due to the Amendments, claims 16-47 are pending in the application

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/9/2022 and 11/12/2020 are being considered.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Means for extending on a rim of a bucket” in claim 24.
“Means for coupling the extending means and the base” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification, means for extending on a rim of a bucket is described as a bracket that holds the lip of the bucket into place.  For Examination purposes, this is what is to be structurally required of the limitation, or structural equivalents.
When looking to the specification, means for coupling the extending means and the base is described to be a rod to connect the two different supports.  For Examination purposes, this is what is to be structurally required of the limitation, or structural equivalents.
Claim Objections
Claims 29 is objected to because of the following informalities:  
Claim 16 Line 4 should read “wherein the means for extending on the rim of the bucket…”
Claim 16 Line 14 should read “wherein the coupling means includes the rod…”
Claim 18 Line 3 should read “structures on the bucket”.
Claim 19 Line 3 should read “adjacent surfaces of the first and second buckets”
Claim 23 Line 1-2 should read “for receiving the end of the rod”
Claim 24 Lines 4 and 6 should each read “associated with the bottom of the bucket“
Claim 29 line 4 should read “component has a second geometry”.
Claim 32 should read “a converging portion corresponding to a semicircular portion and a converging portion corresponding to a straight portion.”
Claim 33 Line 2 should read “buckets”
Claim 34 should read “the rim engagement element includes a plurality of hooks for engaging the respective rims of the buckets.”
 Appropriate correction is required.
The Examiner has tried to point out all the antecedent issues.  The Examiner encourages the Applicant to thoroughly review the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 38 and 40-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 38 40 and 45 contains the limitations “first support structure” and/or “second support structure”.  These items in the specification are described elsewhere in the assembly and not a part of the base engagement element. As such these are to be treated as new matter.  The Examiner suggests using verbiage from the specification for these components.
Claims 41-44 are rejected due to dependency

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-32  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “an engagement component positioned on the bucket and adjacent a bottom of the bucket, and a bucket positioning assembly according to claim 24”.  It is 
The Examiner recognizes that this form of claim is easy to incorporate the previous limitations into a new claim without having to write out the limitations again.  Although technically a dependent claim, claim 29 recites the bucket assembly and is treated independent of claim 24, which is just the positioning assembly.  The Examiner encourages the Applicant to fully write out the different independent claims to avoid confusion and make the claims clear to the public.
Claims 30-32 are rejected due to dependency
Claim 32 recites the limitation “the bucket assembly of claim 31 wherein the lower surface includes a converging portion corresponding to the semicircular portion and a converging portion corresponding to the straight portion.”  It is unclear if these are additional or the same converging portion as discussed in claim 31.  Further it is unclear how the converging portion face away from the rim of the bucket, as discussed in claim 31, then interact with the bucket.  For Examination purposes, claim 31 is to be interpreted as “the lower surface includes at least one converging portions”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 20, 22, and 24-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandt (FR925435A).
Regarding claim 16 (Presently Presented) Brandt discloses the bucket positioning assembly of claim 24:
wherein the means for extending on a rim of a bucket includes a dual hook component having first and second hooks, the first hook for extending over and adjacent a rim of a first bucket and the second hook for extending over and adjacent a rim of a second bucket (Figures 2 and 3 show how Item 12 extends over the bucket and have an opening where the buckets come together to fit the rims between two different sections of Item 12); 
wherein the base structure having a geometry includes a bucket base bracket having first and second side portions, wherein the first side portion is configured to engage a complementary surface in a bottom portion of a first bucket, and the second side portion is configured to engage a complementary surface in a bottom portion of a second bucket (Page 2 Lines 64-67 discuss how both of the flanges are stamped with Item 12) , and wherein the bucket base bracket further includes a retaining housing for retaining a rod (Item 1 passes through Item 3); and 
wherein the coupling means includes a rod (Item 1) extending between the dual hook component and the bucket base bracket, and including a spring (Item 5)associated with the rod and engaging a portion of the retaining housing in the bucket base bracket, wherein the spring biases the bucket base bracket and the dual hook component closer together (Item 5 is a spring, Page 2 Lines 58-59).  
Regarding claim 17 (original) Brandt discloses the assembly of claim 16 wherein the dual hook component includes first and second arms extending from the rod to respective ends curving downward in a direction away from the dual hook component (Figures 2 and 3 show how Item 12 extends away from the center in different respects).  
Regarding claim 18 (Previously Presented) Brandt discloses the assembly of claim 16 wherein the first and second side portions of the bucket base bracket include cavities for engaging complementary structures on a bucket (Figure 1 shows how the rim of the bucket 
Regarding claim 20 (Previously Presented) Brandt discloses the assembly of claim 16 wherein the bucket base bracket includes first and second flange elements having respective openings for receiving the rod (Figure 1 shows a weld on top and on bottom of Item 3).  
Regarding claim 22 (Previously Presented) Brandt discloses the assembly of claim 16 wherein the bucket base bracket includes a structure for receiving an end of the rod (Item 1 passes through Item 3).  
Regarding claim 23 (Previously Presented) Brandt discloses the assembly of claim 22 wherein the structure for receiving an end of the rod includes a cavity in a plate defining the first and second side portions (bottom of Figure 1, Item 3 has a cavity where it meets Item 1).  
Regarding claim 24 (original) Brandt discloses a bucket positioning assembly comprising means for extending on a rim of a bucket (Item 4, top bracket), a base for extending adjacent a bottom of a bucket (Item 3), means for coupling the extending means and the base (Item 1), and wherein the base includes a structure having a geometry for engaging a component associated with a bottom of a bucket wherein the structure limits planar movement between the structure and the component associated with a bottom of a bucket (Item 12, Page 2 lines 64-67 describes how both of the flanges are stamped to a similar shape to engage the container similarly).  
Regarding claim 25 (original) Brandt discloses the assembly of claim 24 further including a bias element for biasing the extending means and the base toward each other (Item 5 is a spring, Page 2 Lines 58-59, and Items 3 and 4 are thin stamped pieces of metal that would deform when pressure from item 1 is paced on them).  
Regarding claim 26 (Previously Presented) Brandt discloses the assembly of claim 24 wherein the base includes at least one opening Item 1 passes through Item 3) defining the 
  

    PNG
    media_image1.png
    279
    696
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 27 (original) Brandt discloses the assembly of claim 26 wherein the opening wall includes a partly circular portion (Item 12 is on the top and bottom and shown in Figures 2 and 3 as substantially circular) having a first dimension (length of “curved” section in Annotated Figure 1) and a plurality of straight portions spaced apart from each other a second distance wherein the second distances less than the first dimension (the length of the curved section is greater than the radial distance between straight sections).  
Regarding claim 28 (Previously Presented) Brandt discloses the assembly of claim 26 wherein the at least one opening is formed in a bottom plate extending at a substantially obtuse angle relative to an axis of the coupling means (Annotated Figure 1 shows the curved section as an obtuse angle).  
Regarding claim 29 (Previously Presented) Brandt discloses a bucket assembly comprising a bucket (Item 10) and an engagement component (Item 3) positioned on the bucket and adjacent a bottom of the bucket, and a bucket positioning assembly according to claim 24 wherein the engagement component has a second geometry complementary to the geometry of 
Regarding claim 30 (original) Brandt discloses the bucket assembly of claim 29 wherein the engagement component includes a semicircular portion and a straight portion (Figures 3 and 4 show Item 12 being curved in a circular shape and the base being substantially flat).  
Regarding claim 31 (Previously Presented) Brandt discloses the bucket assembly of claim 29 wherein the engagement component includes an upper surface facing a rim (Item 12 faces up towards Item 11) of the bucket and a lower surface facing away from the rim of the bucket and wherein the lower surface includes a converging portion (Item 15 faces down).  
Regarding claim 32 (original) Brandt discloses the bucket assembly of claim 31 wherein the lower surface includes a converging portion corresponding to the semicircular portion and a converging portion corresponding to the straight portion (Figure 2 and 3 show how Item 15 corresponds to the straight portion and the semicircular portion).  
Regarding claim 33 (new) Brandt discloses a bucket positioning assembly comprising: a rim engagement element (Item 4) for engaging respective rims of first and second bucket (Items 10); a base engagement element (Item 3) for engaging respective base portions of first and second buckets, wherein the base engagement element includes a first element having a first geometry for engaging a base portion of a first bucket and a second element having a respective geometry for engaging a base portion of a second bucket (Figure 2 and 3 show how the geometry of flanges (Item 3 and 4) changes for different bucket configurations and how Item 12 engages both buckets), and wherein the first and second elements are configured for limiting planar movement of a bucket when the base engagement element is engaged with a base portion of the bucket (Figure 1); and a coupling element (Item 1) extending between and coupling together the rim engagement element and the base engagement element.  
Regarding claim 34 (new) Brandt discloses the bucket positioning assembly of claim 33 wherein the rim engagement element includes a plurality of hooks for engaging respective rims 
Regarding claim 35 (new) Brandt discloses the bucket positioning assembly of claim 34 wherein the plurality of hooks are fixed relative to each other (Figure 2 and 3).  
Regarding claim 36 (new) Brandt discloses the bucket positioning assembly of claim 34 wherein the plurality of hooks include respective ends curving and extending in a direction away from the rim engagement element (Annotated Figure 2).  

    PNG
    media_image2.png
    488
    466
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 37 (new) Brandt discloses the bucket positioning assembly of claim 33 wherein the base engagement element includes engagement slots (Figures 2 and 3 show how Item 12 stops and opens around the rim of the bucket).  
Regarding claim 38 (new) Brandt discloses the bucket positioning assembly of claim 33 wherein the base engagement element includes a first support structure (Item 12) having the first and second elements, and a second support structure (flat portion of Item 3) extending at 
Regarding claim 39 (new) Brandt discloses the bucket positioning assembly of claim 33 wherein the base engagement element limits planar movement of the bucket in two different directions (the lip of Item 12 limits horizontal movement and the flat portion limits vertical movement).  
Regarding claim 40 (new) Brandt discloses the bucket positioning assembly of claim 33 wherein the base engagement element includes a first support structure and a bucket engagement element positioned in the first support structure (Figures 2 and 3 show how Item 12 interacts with the top/bottom of the bucket).  
Regarding claim 41 (new) Brandt discloses the bucket positioning assembly of claim 40 wherein the bucket engagement element includes at least one slot for engaging a portion of a bucket and a partly circular portion (Annotated Figure 2).  
Regarding claim 42 (new) Brandt discloses the bucket positioning assembly of claim 40 wherein the bucket engagement element includes at least two slots extending parallel to each other in a first direction for engaging a portion of a bucket, and wherein the partly circular portion includes a radius extending in the first direction (Figure 3 shows the configuration for 4 buckets.  Slots extend parallel to each other on opposite sides with the circular portions).  
Regarding claim 43 (new) Brandt discloses the bucket positioning assembly of claim 40 wherein the first support structure includes a wall defining an opening complementary to a profile of the bucket engagement element (Figure 2 and 3 show how Item 12 opens at the end where it comes into contact with the rim of the bucket).  
Regarding claim 44 (new) Brandt discloses the bucket positioning assembly of claim 43 wherein the bucket engagement element engages the wall of the first support structure with an interference fit (the vertical wall of Item 12 limits horizontal movement of the buckets).  
Regarding claim 45 (new) Brandt discloses the bucket positioning assembly of claim 33 wherein the base engagement element includes a first support structure having the first and second elements and a second support structure extending at an angle to the first support structure and wherein the coupling element engages the second support structure and extends at an angle greater than 90 relative to the first support structure.  

    PNG
    media_image3.png
    289
    696
    media_image3.png
    Greyscale

Annotated Figure 1 (for addressing claim 45)
Regarding claim 46 (new) Brandt discloses the bucket positioning assembly of claim 33 further including a spring for biasing the coupling element (Item 5).  
Regarding claim 47 (new) Brandt discloses the bucket positioning assembly comprising: a rim engagement element (Item 4) having hooks for engaging respective rims of first and second bucket (Figures 2 and 3 show how Item 12 engages with multiple buckets by opening at the rims of the buckets); a base engagement element (Item 3) for engaging respective base portions of first and second buckets, wherein the base engagement element includes a first key element having a first geometry for engaging a base portion of a first bucket and a second key element having a respective geometry for engaging a base portion of a second bucket, and wherein the first and second key elements are configured for limiting planar movement of a bucket in two different directions when the base engagement element is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brandt (FR925435A) in view of McWethy (US2,519,149).
Regarding claim 19 (previously presented) Brandt fails to explicitly disclose the assembly of claim 16 wherein the bucket base bracket includes an upper spacer component for defining a minimum spacing between adjacent surfaces of a first and second bucket. 
McWethy teaches a  bucket base bracket includes an upper spacer (Item 14) component for defining a minimum spacing between adjacent surfaces of a first and second bucket.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the spacer as taught by Mcwethy to the assembly of Brandt.  The assembly of Brandt is a stamped assembly.  Depending on the diameters of the buckets and the thickness of the metal, there could be limitations to the design due to the limits of stamping. Adding a spacer to all there to be larger gap between the annular rims of Mcwethy would allow for a wider variety of bucket sizes to be manufactured.  


Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Discussed above is how Brandt relates to the claimed invention.  Brandt discusses having a spring towards the top of the assembly and a bottom plate being welded to the bottom.  There are no known references with the bottom bucket base bracket having a pair of plates and the spring located between them.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723